Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The claims 1-22 are allowed.  Specifically, the independent Claims 1 and 8 are allowed over the prior art. The dependent Claims (2-7, 9-22) are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding prior art, Claims 1 and 8. Though the prior arts teach , 
a) NIR et al. (US 2015/0334990) discloses the subject dog will detect the predetermined target odor by its olfactory sense when the concentration of the airborne material is above a threshold value and will press the pushbutton with its nose, or with any other bodily part it was trained to use, within a predetermined period of time following injection of the air stream, as a dominant indication that the predetermined target odor has been detected.
b) Harty et al. (US 2016/0165851 A1) discloses the detectable states of the animal is a feeding state, and feeding is detected in any one of the first predefined time periods in response to at least one of the maximum peak to peak value of the first signal being greater than or equal to the resting predefined peak to peak threshold value during the corresponding first predefined time period, and either one of the following:  the count of the positive and negative peaks of the first signal, the absolute magnitude 
d) Downing et al. (US 9,370,170) discloses sensors for transmitting data on a low power and/or short range transmission link, and one or more coordinators in wireless communication with the sensors.
e) Brandao et al. (US 9,848,577) discloses managing animals such as but not limited to livestock. In some embodiments, an ear tag assembly has a tag, a backing member and an elongated shaft assembly configured to pierce and extend through an outer ear (auricle) of the animal. A first temperature sensor is disposed within the shaft assembly to obtain an ear temperature measurement of the animal. A second temperature sensor obtains an ambient temperature measurement adjacent the animal. A control circuit accumulates temperature data from the first and second temperature sensors in a tag memory for subsequent transfer, via a wireless communication network, to a data collection unit. Additional sensors may be utilized.
f) Alonsoperez (US 9,504,387) disclose to monitor diseases a message is sent 4 times per day, but if the temperature exceeds a certain threshold the information is sent immediately after the anomaly is detected.

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 8: “receive a selection of a temperature range along with a time duration; record an animal's temperature for the selected time duration; determine whether the animal's temperature remains outside the temperature range for the time duration; and cause the notification device to provide the notice, after the time duration, if the animal's temperature remained outside the temperature range for the time duration”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864